DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 4, 5 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 9, 13, 14, and 16 of U.S. Patent No. 10,626,451. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader versions of the issued claims; therefore the issued claims, being a narrower species, anticipates the broader instant claims, thereby rendering them obvious.
With regard to instant claim 2, issued claim 1 discloses:
segmenting a sample comprising a starting number of copies of the target nucleic acid into a set of droplets using a flow of immiscible carrier fluid through one or more channels, 
Issued claim 1: “providing a sample comprising a starting number of copies of a target nucleic acid; segmenting the sample into a set of sample droplets using a continuous channel flow of immiscible carrier fluid through a plurality of channels”
each droplet of the set wrapped in the immiscible carrier fluid;
subjecting the set of droplets to an amplification reaction;
Issued claim 1: “while individual droplets of the set are wrapped in the immiscible carrier fluid, thermal cycling the droplets through a plurality of temperatures thereby allowing a copy of target nucleic acid, if present, to be amplified in each droplet”
after the subjecting, flowing the set of droplets individually to a detection region;

detecting as each individual droplet flows past the detection region for a presence or an absence of an amplification product of the target nucleic acid;
Issued claim 1: “whereby the detector detects a presence or absence of an amplified target nucleic acid in each droplet within the set of sample droplets by measuring fluorescence”
calculating a total number of droplets of the set detected to contain the amplification product;
Issued claim 1: “calculating a total number of droplets detected to contain amplified target nucleic acid”
and determining the starting number of copies of the target nucleic acid based on the calculated total number
Issued claim 1: “and calculating the starting number based on the calculated total number of droplets detected to contain amplified target nucleic acid”.
With regard to instant claim 4, issued claim 1 recites the instant limitations.
With regard to instant claim 5, issued claim 1 recites “thermal cycling”, which by definition must have at least two cycles (otherwise, it’s not “cycling”).
With regard to instant claims 9, 10, 17 and 18, issued claim 8 recites: “wherein fewer than 50% of droplets in the set of sample droplets are detected to contain amplified target nucleic acid”; thus one of ordinary skill in the art would conclude that at least some droplets of the set of droplets do not contain any copy of the target nucleic acid as recited in instant claim 9. One of ordinary skill in the art would also conclude that at least 50% of the droplets do not contain any copy of the target nucleic acid. The range “at least 50%” overlaps the range of 50% to 90% in instant claim 10, at least 90% recited in instant claim 17, and at least 99% as recited in instant claim 18. See MPEP 2144.05(I): In the case where prima facie case of obviousness exists.
With regard to instant claim 11, issued claim 13 recites the instant limitation.
With regard to instant claim 12, issued claim 14 recites the instant limitation.
With regard to instant claims 13 and 14, issued claim 9 recites: “further comprising performing reverse transcription of mRNA to prepare the sample”. Reverse transcription of mRNA by definition produces cDNA.
With regard to instant claims 15 and 16, issued claim 16 recites: “wherein the set of sample droplets contains one or more primers”.
With regard to instant claim 17, issued claim 5 recites the instant limitation.
With regard to instant claim 18, issued claim 2 recites the instant limitation.
With regard to instant claim 19, issued claim 6 recites: “wherein the set of sample droplets has 5 droplets-50 droplets”.
With regard to instant claim 20, issued claim 8 recites: “wherein fewer than 50% of droplets in the set of sample droplets are detected to contain amplified target nucleic acid”.
With regard to instant claim 21, issued claim 1 recites: “while individual droplets of the set are wrapped in the immiscible carrier fluid, thermal cycling the droplets through a plurality of temperatures thereby allowing a copy of target nucleic acid, if present, to be amplified in each droplet” and “flowing the set of sample droplets separately past a detector by the immiscible carrier fluid, whereby the detector detects a presence or absence of an amplified target nucleic acid in each droplet within the set of sample droplets by measuring fluorescence”. Clearly the droplets remain within the carrier fluid during the detection process as well, since the carrier fluid is what defines the boundaries of the droplets.

3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 9, 13, 14, and 16 of U.S. Patent No. 10,626,451 as discussed above and further in view of McBride (US 2005/0252773).
The claims of the ‘451 patent have been discussed. These claims did not disclose the particular type of amplification method.
McBride disclosed the use of small reaction volumes in a microfluidic device for performing digital PCR (paragraphs [0295]-[0296]).
It would have therefore been obvious to use PCR as the amplification technique in the ‘451 method since it was quite well known that PCR involves thermal (temperature) cycling, and since McBride indicates the use of small reaction volumes in a microfluidic device as suitable for digital PCR.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 9, 13, 14, and 16 of U.S. Patent No. 10,626,451 as discussed above and further in view of Lo (US 2009/0087847).
The claims of the ‘451 patent have been discussed. These claims did not disclose the particular type of amplification method.
Lo disclosed that to perform digital PCR, one sometimes needed to dilute the starting sample, so as to arrive at an appropriate “realm” for digital PCR (paragraph [0075], [0085]).
It would have therefore been obvious to dilute the sample, if needed, prior to commencing the method disclosed in the ‘451 patent, Lo taught that in order for digital PCR to be performed, the concentration sometimes needed to be adjusted by dilution (note, too, that certain issued claims would have required a certain target concentration in order to arrive at the recited “empty droplets”). In these cases, it would therefore have been obvious to take into account the dilution factor when calculating .

Claims 2, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9,631,230 in view of Knight (US 9,114,398, IDS reference). Although the claims at issue are not identical, they are not patentably distinct from each other because the element missing from the issued claims would have been obvious based on the disclosure of Knight as discussed below.
With regard to instant claim 2, issued claim 1 discloses:
segmenting a sample comprising a starting number of copies of the target nucleic acid into a set of droplets using a flow of immiscible carrier fluid through one or more channels, 
Issued claim 1: “providing at least one starting sample comprising at least one nucleic acid; segmenting at least part of the at least one starting sample to provide a set of sample droplets in a continuous flow of immiscible carrier fluid through a channel”
each droplet of the set wrapped in the immiscible carrier fluid;
subjecting the set of droplets to an amplification reaction;
Issued claim 1: “passing the set of combined droplets through a plurality of thermal zones thereby allowing the target nucleic acid, if present, to be amplified in each droplet”; it would have been understood that the droplets are wrapped in the carrier fluid, as the carrier fluid is what defines the boundaries of the droplets.
after the subjecting, flowing the set of droplets individually to a detection region;
detecting as each individual droplet flows past the detection region for a presence or an absence of an amplification product of the target nucleic acid;

Issued claim 10: “wherein detecting the presence or absence of, and/or determining the amount of, the amplified target nucleic acid in the droplets is performed at multiple thermal cycles, thereby monitoring the amount of amplified target nucleic acid throughout the cycles”;
Note: while neither issued claim 1 nor 10 disclose a “detection region”, or flowing the droplets past it, issued claim 10 recites detection is performed for each cycle. With regard to instant claims 6 and 7, when one regards each “cycle” as a separate amplification reaction, one arrives at performing the “amplification reaction” “multiple times” and detecting after each “amplification reaction”.
calculating a total number of droplets of the set detected to contain the amplification product;
Issued claim 1: “determining the total number of combined droplets with amplified target nucleic acid”
and determining the starting number of copies of the target nucleic acid based on the calculated total number
Issued claim 1: “determining the starting copy number based on determining the total number of combined droplets with amplified target nucleic acid”.
With regard to instant claim 7, issued claim 1 discloses: “determining a Ct value of the target nucleic acid for at least one of the combined droplets”. A Ct value is a term of art, which is associated with a polymerase chain reaction (a form of amplification reaction).
As noted above, neither issued claim 1 nor 10 discloses a “detection region” or flowing the droplets past it.

It would have been obvious to provide a detection region as disclosed by Knight in order to carry out the “detecting” function recite in the instant claim. This would merely represent using a known means for detecting signals from droplets undergoing PCR in a microfluidic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637